Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3. 5-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For purposes of examination the claims are interpreted to not require the last paragraph of claim 1 part C or that the art meet those limitations as cited.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciguerra (Vin) (WO 2006/117196) in view of Jung (US 2004/0142285) further in view of Vink (US 2006/0276099).
The claim amendments of 3/24/2021 are acknowledged. 
Vin teaches an inert substrate (See bottom of page 9) 8, such as silicon oxide (See page 10).
Vin teaches separating Single walled (page 2) carbon nanotubes by chirality (or predetermined electrical properties as claimed; See page 7) putting CNTs in solution 
Regarding claim 2, the fragments can be caused by ultrasound (See page 8). 
Regarding claim 3, the art of record obtains fragments of CNTs from ultrasound and therefore would be expected to provide the same frequency and power or alternatively it would be obvious to provide through routine experimentation in achieving the same result, from the same material (SWCNTs), using the same method.  
Regarding claim 10, it would have bene obvious to one of ordinary skill in the art at the time of the invention to provide repeating the process of deposition in order to get more carbon nanotubes deposited.  
Vin teaches a surfactant (See bottom of page 8). 
The CNTs are deposited at an overlapping distance or density that would be obvious to provide (See page 9). 
Vin teaches longer CNTs are grown from the deposited CNT fragments by CVD (See page 9/10). 
The CNTs are deposited using an electrical field (See page 10).
The elongated CNTs have and maintain the same chirality (See page 12).  
Regarding claim 9, the art teaches a water containing solution or suspension (See page 8 lines 10-24). 
Regarding claims 2, 6, 9, 12-13, 19, claims to “preferably” do not positively recite  limitations and therefore do not further limit the claims and do not require the limitation.  
The process of (Vin) provides for electrical field to align the CNTs on the substrate in a predetermined pattern or desired orientations for formation of circuits including non-parallel to the substrate (See page 5 lines 15-30 and figures). 
It would have been obvious to one of ordinary skill to cover the entire substrate or carrier dependent upon the desired configuration of the electrical device. 
Regarding claim 13, it is not considered further limiting as it does not require any particular minimum packing density. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide non-parallel to the substrate orientation dependent upon the desired circuit arrangement.    
The above reference does not teach a dried surfactant. 
Jung (US 2004/0142285) teaches forming a surfactant layer on a substrate drying it and then patterning it to connect a carbon nanotube layer (See [0092} and example 3).The CNTs are considered to self-assemble on the surfactant. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a dried surfactant layer in order to pattern a CNT deposition on a substrate for an electrical device.
Regarding the new amendments of 6/24/2020, Applicant has claimed the gold layer or surfactant after drying and completely and ring the surface of the carrier per clam 1, and “completely covering” or “covers” the surface of the carrier in claim 15-17, and 19. The above art is considered to meet the new claim limitations.  
The above art may not teach forming a particle with an electric field. 
Vink teaches using an electrical field to form CNTs or graphene particle layers on a substrate and aligning them non parallel to a substrate to form an electrical device such as an emitter (see figures and [0006]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an electrical field to control placement of CNT or graphitic pieces and place CNT pieces or fragments on a substrate at an angle not parallel to the substrate to form electrical devices such as an emitter.     
Applicant’s amendments of 3/24/2021 are noted. The art is considered to still meet the claims. 
Applicant’s remarks regarding the newly claimed use of the electrical field during deposition not growth are noted. Vink meets these limitations. The fact that Vin also employs electrical fields in growth strengthens the motivation to combine the process of Vink to further employ electrical fields to aid in placement of CNT particles.   
Applicant has argues that Vink requires a particular metal conductive substrate to generate the electrical field used therein. This is not true. Vink generates the electrical field between two electrodes [0006] and the counter electrode does not have to be attached to the substrate but can be attached to the deposition holder (that holds the substrate and/or the substrate can be formed as a capacitor configuration, and/or the particles (CNTs) can align by weak van der wall forces [0006]. Therefore, Vink is clearly envisioning non-conductive substrates and alternative embodiments wherein the substrate does not have to carry a current. 
Finally, applicant appears to completely discount and ignore the Jung reference, and therefore has not fully addressed the rejection. 
Rejection, as modified, is maintained.  


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciguerra (Vin) (WO 2006/117196), in view of Jung further in view of Vink (US 2006/0276099), further in view of in view of Mueller further in view of Espinosa (US 7,612,424), or alternatively without Vin above, or alternatively with Espinosa and Muelller in view of Jung and Vink optionally in view of Vin.
Vin does not teach a gold surface as required by claim 19. 
Mueller (US 2012/0263951) teaches forming CNT wire on a gold surface or coating on a glass slide (See figures and [0026]). 
It would have been obvious to one of ordinary skill to provide a gold conductive surface to attach CNTs to on an otherwise non-conductive surface.  
The above art does not teach a functionalized surface.  
Espinosa (US 7,612,424) teaches functionalizing an area of a substrate with Cysteamine {NH2(CH2)NH2} and allowing carbon nanotubes to self-assemble on that patterned area (see column 9-10). 
The functionalized substrate can be gold (See column 10 lines 20-30). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a functionalized gold layer as in Espinosa in order to pattern a CNT deposition on a substrate for an electrical device.   
Applicant’s amendments are noted. The art is considered to still meet the claims. 
Applicant’s remarks regarding the newly claimed use of the electrical field during deposition is noted. Vink meets these limitations. The fact that Vin also employs electrical fields in growth strengthens the motivation to combine the process of Vink to further employ electrical fields to aid in placement of CNT particles.   
Applicant has argues that Vink requires a particular metal conductive substrate to generate the electrical field used therein. This is not true. Vink generates the electrical field between two electrodes [0006] and the counter electrode does not have to be attached to the substrate but can be attached to the deposition holder (that holds the substrate and/or the substrate can be formed as a capacitor configuration, and/or the particles (CNTs) can align by weak van der wall forces [0006]. Therefore, Vink is clearly envisioning non-conductive substrates and alternative embodiments wherein the substrate does not have to carry a current. 
Applicant’s arguments against Mueller is also not convincing. Applicant argues that a gold layer would not be used because Vin does not desire a catalyst layer. The applicant has not established that gold is a catalyst layer for CNTs. Nor has applicant provided any evidence on the record that either reference would be inoperable as argued. 
Finally, applicant appears to completely discount and ignore the Jung reference, and therefore has not fully addressed the rejection. 
Rejection, as modified, is maintained.  

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Applicant’s amendments are noted. The art is considered to still meet the claims. 
Applicant’s remarks regarding the newly claimed use of the electrical field during deposition is noted. Vink meets these limitations. The fact that Vin also employs electrical fields in growth strengthens the motivation to combine the process of Vink to further employ electrical fields to aid in placement of CNT particles.   
Applicant has argues that Vink requires a particular metal conductive substrate to generate the electrical field used therein. This is not true. Vink generates the electrical field between two electrodes [0006] and the counter electrode does not have to be attached to the substrate but can be attached to the deposition holder (that holds the substrate and/or the substrate can be formed as a capacitor configuration, and/or the particles (CNTs) can align by weak van der wall forces [0006]. Therefore, Vink is clearly envisioning non-conductive substrates and alternative embodiments wherein the substrate does not have to carry a current. 
Applicant’s arguments against Mueller is also not convincing. Applicant argues that a gold layer would not be used because Vin does not desire a catalyst layer. The applicant has not established that gold is a catalyst layer for CNTs. Nor has applicant provided any evidence on the record that either reference would be inoperable as argued. 
Finally, applicant appears to completely discount and ignore the Jung reference, and therefore has not fully addressed the rejection. 
Rejection, as modified, is maintained.  
     




Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL H MILLER/Primary Examiner, Art Unit 1783